      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 1 of 27



 1   CNA COVERAGE LITIGATION GROUP
     ROBERT C. CHRISTENSEN (SBN 151296)
 2   Email: throbert.christensen@cna.com
     555 12 Street, Suite 600
 3   Oakland, CA 94607
     Telephone: 510.645.2300 (Main)
 4                 510.645.2306 (Direct)
     Facsimile: 510.645.2323
 5
     Attorneys for Defendant
 6   NATIONAL FIRE INSURANCE COMPANY OF HARTFORD
 7
 8                        UNITED STATES DISTRICT COURT
 9                FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11   HURRICANE ELECTRIC, LLC,                   Case No. 3:20-cv-05840-CRB
12                       Plaintiff,             (Related to 3:20-CV-3813-CRB)
13      v.
                                                ANSWER TO COMPLAINT
14   NATIONAL FIRE INSURANCE
     COMPANY OF HARTFORD,
15
                         Defendant.
16
17
18           Defendant National Fire Insurance Company of Hartford          (“NFIC,” or
19   “Defendant”), by its undersigned counsel, hereby answers and responds to Plaintiff
20   Hurricane Electric, LLC’s (“Plaintiff”) Complaint as follows:
21           1.   Paragraph 1 contains a legal conclusion setting forth the relief sought
22   in the Complaint, to which no response is required. To the extent that a response is
23   required, Defendant admits that Hurricane Electric, LLC filed a lawsuit against the
24   Dallas Buyers Club, LLC, et al., in the United States District Court for the Northern
25   District of California, Case No. 4:20-cv-03813. Defendant denies all other
26   allegations in Paragraph 1 and that the allegations provide a basis for the relief
27   requested in the Complaint.
28                                              -1-
                                             Answer
                                   Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 2 of 27



 1         2.     Paragraph 2 contains a legal conclusion setting forth the relief sought
 2   in the Complaint, to which no response is required. To the extent that a response is
 3   required, Defendant admits that Hurricane Electric, LLC filed a lawsuit against the
 4   Millennium Funding, Inc., et al., in the United States District Court for the District
 5   of Nevada, Case No. 2:20-cv-01034. Defendant denies all other allegations in
 6   Paragraph 2 and that the allegations provide a basis for the relief requested in the
 7   Complaint.
 8         3.     Paragraph 3 does not contain an allegation to which a response is
 9   required. To the extent that a response is required, Defendant denies that the
10   allegations of the Complaint a basis for the relief requested by Plaintiff.
11         4.     Paragraph 4 contains a legal conclusion, to which no response is
12   required. To the extent that a response is required, Defendant admits that it is an
13   insurance company. Defendant denies all other allegations in Paragraph 4 and that
14   the allegations provide a basis for the relief requested in the Complaint.
15         5.     Defendant admits the allegations of Paragraph 5.
16         6.     In answer to Paragraph 6 of the Complaint, Defendant lacks
17   knowledge or information sufficient to form a belief as to the truth of the
18   allegations stated in Paragraph 6 and, based upon such lack of information and
19   belief, denies each and every allegation contained in said paragraph.
20         7.     In answer to Paragraph 7 of the Complaint, Defendant admits, upon
21   information and belief, that Plaintiff provides internet access or service. Defendant
22   lacks knowledge or information sufficient to form a belief as to the truth of any
23   remaining allegations stated in Paragraph 7 and, based upon such lack of
24   information and belief, denies each and every allegation contained in said
25   paragraph.
26         8.     In answer to Paragraph 8 of the Complaint, Defendant admits, upon
27   information and belief, that Plaintiff provides internet access or service. Defendant
28   lacks knowledge or information sufficient to form a belief as to the truth of any
                                               -2-
                                             Answer
                                   Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 3 of 27



 1   remaining allegations stated in Paragraph 8 and, based upon such lack of
 2   information and belief, denies each and every allegation contained in said
 3   paragraph.
 4         9.     In answer to Paragraph 9 of the Complaint, Defendant admits, upon
 5   information and belief, that Plaintiff provides internet access or service. Defendant
 6   lacks knowledge or information sufficient to form a belief as to the truth of any
 7   remaining allegations stated in Paragraph 9 and, based upon such lack of
 8   information and belief, denies each and every allegation contained in said
 9   paragraph.
10         10.    In answer to Paragraph 10 of the Complaint, Defendant admits, upon
11   information and belief, that Plaintiff provides internet access or service. Defendant
12   lacks knowledge or information sufficient to form a belief as to the truth of any
13   remaining allegations stated in Paragraph 10 and, based upon such lack of
14   information and belief, denies each and every allegation contained in said
15   paragraph.
16         11.    In answer to Paragraph 11 of the Complaint, Defendant admits, upon
17   information and belief, that Plaintiff provides internet access or service. Defendant
18   lacks knowledge or information sufficient to form a belief as to the truth of any
19   remaining allegations stated in Paragraph 11 and, based upon such lack of
20   information and belief, denies each and every allegation contained in said
21   paragraph.
22         12.    In answer to Paragraph 12 of the Complaint, Defendant admits, upon
23   information and belief, that Plaintiff provides internet access or service. Defendant
24   lacks knowledge or information sufficient to form a belief as to the truth of any
25   remaining allegations stated in Paragraph 12 and, based upon such lack of
26   information and belief, denies each and every allegation contained in said
27   paragraph.
28
                                              -3-
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 4 of 27



 1         13.    In answer to Paragraph 13 of the Complaint, Defendant admits, upon
 2   information and belief, that Plaintiff provides internet access or service. Defendant
 3   lacks knowledge or information sufficient to form a belief as to the truth of any
 4   remaining allegations stated in Paragraph 13 and, based upon such lack of
 5   information and belief, denies each and every allegation contained in said
 6   paragraph.
 7         14.    Paragraph 14 of the Complaint contains a legal conclusion, to which
 8   no response is required. To the extent that a response is required, Defendant denies
 9   the allegations of Paragraph 14.
10         15.    Paragraph 15 of the Complaint contains a legal conclusion, to which
11   no response is required. To the extent that a response is required, Defendant lacks
12   knowledge or information sufficient to form a belief as to the truth of the
13   allegations stated in Paragraph 15 and, based upon such lack of information and
14   belief, denies each and every allegation contained in said paragraph.
15         16.    Paragraph 16 of the Complaint contains a legal conclusion, to which
16   no response is required. The March 19, 2020 letter speaks for itself. To the extent
17   that a response is required, Defendant denies any remaining allegations and that the
18   allegations provide a basis for the relief requested in the Complaint.
19         17.    In answer to Paragraph 17 of the Complaint, the March 19, 2020 letter
20   speaks for itself. To the extent a further response is required, Defendant denies that
21   the allegations provide a basis for the relief requested in the Complaint.
22         18.    In answer to Paragraph 18 of the Complaint, the documents attached to
23   the Complaint speak for themselves. To the extent that a response is required,
24   Defendant lacks knowledge or information sufficient to form a belief as to the truth
25   of any remaining allegations stated in Paragraph 18 and, based upon such lack of
26   information and belief, denies each and every allegation contained in said
27   paragraph.
28
                                              -4-
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 5 of 27



 1         19.    In answer to Paragraph 19 of the Complaint, the documents attached to
 2   the Complaint speak for themselves. To the extent that a response is required,
 3   Defendant lacks knowledge or information sufficient to form a belief as to the truth
 4   of any remaining allegations stated in Paragraph 19 and, based upon such lack of
 5   information and belief, denies each and every allegation contained in said
 6   paragraph.
 7         20.    In answer to Paragraph 20 of the Complaint, Defendant admits that it
 8   issued the policy placed at issue in this action, policy no. 5091119138, effective
 9   January 24, 2015 to January 24, 2016 (the “Policy”), to Plaintiff located in
10   Fremont, California; and that Defendant is authorized to issue insurance policies in
11   California. Paragraph 20 contains legal conclusions to which no response is
12   required. Defendant denies any remaining allegations of Paragraph 20.
13         21.    Paragraph 21 of the Complaint contains a legal conclusion, to which
14   no response is required. To the extent that a response is required, Defendant lacks
15   knowledge or information sufficient to form a belief as to the truth of any
16   remaining allegations stated in Paragraph 21 and, based upon such lack of
17   information and belief, denies each and every allegation contained in said
18   paragraph.
19         22.    Paragraph 22 of the Complaint contains a legal conclusion, to which
20   no response is required. To the extent that a response is required, Defendant denies
21   the allegations of Paragraph 22.
22         23.    Paragraph 23 of the Complaint contains a legal conclusion, to which
23   no response is required. To the extent that a response is required, Defendant denies
24   the allegations of Paragraph 23.
25         24.    Paragraph 24 of the Complaint contains a legal conclusion, to which
26   no response is required. To the extent that a response is required, Defendant denies
27   the allegations of Paragraph 24.
28
                                              -5-
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 6 of 27



 1         25.    In answer to Paragraph 25 of the Complaint, the March 19, 2020 letter
 2   speaks for itself. To the extent that a response is required, Defendant lacks
 3   knowledge or information sufficient to form a belief as to the truth of any
 4   remaining allegations stated in Paragraph 25 and, based upon such lack of
 5   information and belief, denies each and every allegation contained in said
 6   paragraph.
 7         26.    In answer to Paragraph 26 of the Complaint, the complaint filed by
 8   Plaintiff in the “California Action” speaks for itself. To the extent that a response is
 9   required, Defendant denies the allegations of Paragraph 26, and that the allegations
10   provide a basis for the relief requested in the Complaint.
11         27.    Paragraph 27 contains a legal conclusion setting forth the relief sought
12   in the Complaint, to which no response is required. To the extent that a response is
13   required, Defendant denies the allegations in Paragraph 27 and that the allegations
14   provide a basis for the relief requested in the Complaint.
15         28.    Paragraph 28 contains a legal conclusion setting forth the relief sought
16   in the Complaint, to which no response is required. To the extent that a response is
17   required, Defendant denies the allegations in Paragraph 28.
18         29.    Paragraph 29 contains a legal conclusion, to which no response is
19   required. To the extent that a response is required, Defendant denies the allegations
20   in Paragraph 29.
21         30.    Paragraph 30 contains a legal conclusion, to which no response is
22   required. To the extent that a response is required, Defendant denies the allegations
23   in Paragraph 30.
24         31.    In answer to Paragraph 31 of the Complaint, the complaints filed by
25   Plaintiff in the “California Action” and “Nevada Action” speak for themselves. To
26   the extent that a response is required, Defendant denies any remaining allegations
27   of Paragraph 31, and that the allegations provide a basis for the relief requested in
28   the Complaint.
                                               -6-
                                             Answer
                                   Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 7 of 27



 1         32.    In answer to Paragraph 32 of the Complaint, Defendant admits, upon
 2   information and belief, that Plaintiff provides internet access or service. The March
 3   19, 2020 letter speaks for itself.       To the extent that a response is required,
 4   Defendant denies any remaining allegations of Paragraph 32, and that the
 5   allegations provide a basis for the relief requested in the Complaint.
 6         33.    In answer to Paragraph 33 of the Complaint, the March 19, 2020 letter
 7   speaks for itself. To the extent that a response is required, Defendant denies any
 8   remaining allegations of Paragraph 33, and that the allegations provide a basis for
 9   the relief requested in the Complaint.
10         34.    In answer to Paragraph 34 of the Complaint, the March 19, 2020 letter
11   speaks for itself. To the extent that a response is required, Defendant denies any
12   remaining allegations of Paragraph 34, and that the allegations provide a basis for
13   the relief requested in the Complaint.
14         35.    In answer to Paragraph 35 of the Complaint, the complaint filed by
15   Plaintiff in the “California Action” and “Nevada Action” speak for themselves. To
16   the extent that a response is required, Defendant denies any remaining allegations
17   of Paragraph 35, and that the allegations provide a basis for the relief requested in
18   the Complaint.
19         36.    Defendant denies the allegations of Paragraph 36.
20         37.    In answer to Paragraph 37 of the Complaint, Defendant admits, upon
21   information and belief, that Plaintiff provides internet access or service. The March
22   19, 2020 letter speaks for itself. Defendant lacks knowledge or information
23   sufficient to form a belief as to the truth of the allegations stated in Paragraph 37
24   and, based upon such lack of information and belief, denies each and every
25   allegation contained in said paragraph.
26         38.     In answer to Paragraph 38 of the Complaint, Defendant admits, upon
27   information and belief, that Plaintiff provides internet access or service. The March
28   19, 2020 letter speaks for itself.       To the extent that a response is required,
                                              -7-
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 8 of 27



 1   Defendant lacks knowledge or information sufficient to form a belief as to the truth
 2   of any remaining allegations stated in Paragraph 38 and, based upon such lack of
 3   information and belief, denies each and every allegation contained in said
 4   paragraph.
 5         39.    In answer to Paragraph 39 of the Complaint, Defendant admits, upon
 6   information and belief, that Plaintiff provides internet access or service. The March
 7   19, 2020 letter speaks for itself.     To the extent that a response is required,
 8   Defendant lacks knowledge or information sufficient to form a belief as to the truth
 9   of any remaining allegations stated in Paragraph 39 and, based upon such lack of
10   information and belief, denies each and every allegation contained in said
11   paragraph.
12         40.    In answer to Paragraph 40 of the Complaint, Defendant admits, upon
13   information and belief, that Plaintiff provides internet access or service. The March
14   19, 2020 letter speaks for itself. Paragraph 40 contains legal conclusions, to which
15   no response is required. To the extent that a response is required, Defendant denies
16   the allegations in Paragraph 40.
17         41.    In answer to Paragraph 41 of the Complaint, Defendant admits, upon
18   information and belief, that Plaintiff provides internet access or service. The March
19   19, 2020 letter speaks for itself.     Defendant lacks knowledge or information
20   sufficient to form a belief as to the truth of any remaining allegations stated in
21   Paragraph 41 and, based upon such lack of information and belief, denies each and
22   every allegation contained in said paragraph.
23         42.    In answer to Paragraph 42 of the Complaint, Defendant admits, upon
24   information and belief, that Plaintiff provides internet access or service. The March
25   19, 2020 letter speaks for itself.     To the extent that a response is required,
26   Defendant denies any remaining allegations of Paragraph 42, and that the
27   allegations provide a basis for the relief requested in the Complaint.
28
                                              -8-
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 9 of 27



 1         43.    In answer to Paragraph 43 of the Complaint, Defendant admits, upon
 2   information and belief, that Plaintiff provides internet access or service. The March
 3   19, 2020 letter speaks for itself.     To the extent that a response is required,
 4   Defendant denies any remaining allegations of Paragraph 43, and that the
 5   allegations provide a basis for the relief requested in the Complaint.
 6         44.    In answer to Paragraph 44 of the Complaint, the March 19, 2020 letter
 7   speaks for itself. To the extent that a response is required, Defendant denies the
 8   allegations of Paragraph 44, and that the allegations provide a basis for the relief
 9   requested in the Complaint.
10         45.    In answer to Paragraph 45, Defendant admits that it issued the Policy.
11   The Policy speaks for itself. Defendant denies that the Policy attached as Exhibit 6
12   is a true and correct copy of the Policy. To the extent that a response is required,
13   Defendant denies any remaining allegations of Paragraph 45, and that the
14   allegations provide a basis for the relief requested in the Complaint.
15         46.    In answer to Paragraph 46, Defendant admits that it issued the Policy.
16   The Policy speaks for itself. Defendant denies that the Policy attached as Exhibit 6
17   is a true and correct copy of the Policy. To the extent that a response is required,
18   Defendant admits that Paragraph 46 of the Complaint includes certain partial
19   quotations from the Policy but denies that those partial quotations fully define the
20   coverage provided by the Policy, which is determined by all applicable Policy terms
21   and conditions. Defendant denies any remaining allegations in Paragraph 46 of the
22   Complaint.
23         47.    In answer to Paragraph 47, Defendant admits that it received notice of
24   Plaintiff’s tender of defense. The notice to Defendant speaks for itself. To the
25   extent that a response is required, Defendant denies any remaining allegations of
26   Paragraph 47, and that the allegations provide a basis for the relief requested in the
27   Complaint.
28
                                               -9-
                                             Answer
                                   Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 10 of 27



 1         48.    In answer to Paragraph 48, Defendant admits that it acknowledged
 2   Plaintiff’s tender of defense. The acknowledgement speaks for itself. To the extent
 3   that a response is required, Defendant denies any remaining allegations of
 4   Paragraph 48, and that the allegations provide a basis for the relief requested in the
 5   Complaint.
 6         49.    In answer to Paragraph 49, Defendant admits that it provided its
 7   coverage position to Plaintiff in correspondence dated July 1, 2020. The July 1,
 8   2020 correspondence speaks for itself. To the extent that a response is required,
 9   Defendant denies that Plaintiff accurately alleges the contents of the letter and
10   denies any remaining allegations of Paragraph 49.
11         50.    In answer to Paragraph 50 of the Complaint, Defendant admits that it
12   declined coverage and did not consent to mediation. The remaining allegations are
13   a legal conclusion, to which no response is required. To the extent a response is
14   required, Defendant denies the remaining allegations of Paragraph 50.
15         51.    In answer to Paragraph 51, Defendant admits that it provided its
16   coverage position to Plaintiff in correspondence dated July 1, 2020. The July 1,
17   2020 correspondence speaks for itself. To the extent that a response is required,
18   Defendant denies that Plaintiff accurately alleges the contents of the letter and
19   denies any remaining allegations of Paragraph 51.
20         52.    In answer to Paragraph 52 of the Complaint, Defendant lacks
21   knowledge or information sufficient to form a belief as to the truth of the
22   allegations stated in Paragraph 52 and, based upon such lack of information and
23   belief, denies each and every allegation contained in said paragraph.
24         53.    Paragraph 53 of the Complaint contains partial quotations of a Local
25   Rule, to which no response is required. To the extent a response is required,
26   Defendant denies the remaining allegations of Paragraph 53 and that the allegations
27   provide a basis for the relief requested in the Complaint.
28
                                             - 10 -
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 11 of 27



 1         54.    In answer to Paragraph 54 of the Complaint, Defendant admits that it
 2   did not consent to mediation. To the extent a response is required, Defendant
 3   denies the remaining allegations of Paragraph 54 and that the allegations provide a
 4   basis for the relief requested in the Complaint.
 5         55.    In answer to Paragraph 55 of the Complaint, Defendant admits that it
 6   did not consent to mediation. Paragraph 55 contains a legal conclusion, to which
 7   no response is required. To the extent a response is required, Defendant denies the
 8   remaining allegations of Paragraph 55 and that the allegations provide a basis for
 9   the relief requested in the Complaint.
10         56.    Paragraph 56 of the Complaint contains a legal conclusion, to which
11   no response is required. To the extent a response is required, Defendant denies the
12   allegations of Paragraph 56 and that the allegations provide a basis for the relief
13   requested in the Complaint.
14         57.    Paragraph 57 of the Complaint contains a legal conclusion, to which
15   no response is required. To the extent a response is required, Defendant denies the
16   allegations of Paragraph 57 and that the allegations provide a basis for the relief
17   requested in the Complaint.
18         58.    Paragraph 58 of the Complaint contains a legal conclusion, to which
19   no response is required. To the extent a response is required, Defendant denies the
20   allegations of Paragraph 58 and that the allegations provide a basis for the relief
21   requested in the Complaint.
22         59.    Paragraph 59 of the Complaint contains a legal conclusion, to which
23   no response is required. To the extent a response is required, Defendant denies the
24   allegations of Paragraph 59 and that the allegations provide a basis for the relief
25   requested in the Complaint.
26         60.    Paragraph 60 of the Complaint contains a legal conclusion, to which
27   no response is required. To the extent a response is required, Defendant denies the
28
                                              - 11 -
                                             Answer
                                   Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 12 of 27



 1   allegations of Paragraph 60 and that the allegations provide a basis for the relief
 2   requested in the Complaint.
 3         61.    In answer to Paragraph 61, Defendant admits that it issued the Policy.
 4   The Policy speaks for itself. Defendant denies that the Policy, attached as Exhibit
 5   6, is a true and correct copy of the Policy. To the extent that a response is required,
 6   Defendant admits that Paragraph 61 of the Complaint includes certain partial
 7   quotations from the Policy but denies that those partial quotations fully define the
 8   coverage provided by the Policy, which is determined by all applicable Policy terms
 9   and conditions. Defendant denies any remaining allegations in Paragraph 61 of the
10   Complaint.
11         62.    In answer to Paragraph 62, Defendant admits that it issued the Policy.
12   The Policy speaks for itself. Defendant denies that the Policy attached as Exhibit 6
13   is a true and correct copy of the Policy. To the extent that a response is required,
14   Defendant admits that Paragraph 62 of the Complaint includes certain partial
15   quotations from the Policy but denies that those partial quotations fully define the
16   coverage provided by the Policy, which is determined by all applicable Policy terms
17   and conditions. Defendant denies any remaining allegations in Paragraph 62 of the
18   Complaint.
19         63.    Paragraph 63 of the Complaint contains a legal conclusion, to which
20   no response is required. To the extent a response is required, the Policy speaks for
21   itself. Defendant denies any remaining allegations of Paragraph 63.
22         64.    In answer to Paragraph 64 of the Complaint, Defendant admits, upon
23   information and belief, that Plaintiff provides internet access or service. The March
24   19, 2020 letter speaks for itself. Paragraph 64 of the Complaint contains a legal
25   conclusion, to which no response is required. To the extent a response is required,
26   Defendant denies any remaining allegations of Paragraph 64 and that the allegations
27   provide a basis for the relief requested in the Complaint.
28
                                              - 12 -
                                             Answer
                                   Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 13 of 27



 1         65.    Paragraph 65 of the Complaint contains a legal conclusion, to which
 2   no response is required. To the extent a response is required, Defendant denies any
 3   remaining allegations of Paragraph 65 and that the allegations provide a basis for
 4   the relief requested in the Complaint.
 5         66.    Paragraph 66 of the Complaint contains a legal conclusion, to which
 6   no response is required. The March 19, 2020 letter speaks for itself. To the extent
 7   a response is required, Defendant denies any remaining allegations of Paragraph 66
 8   and that the allegations provide a basis for the relief requested in the Complaint.
 9         67.    In answer to Paragraph 67 of the Complaint, Defendant admits, upon
10   information and belief, that Plaintiff provides internet access or service. The March
11   19, 2020 letter speaks for itself. Paragraph 67 of the Complaint contains a legal
12   conclusion, to which no response is required. To the extent a response is required,
13   Defendant denies any remaining allegations of Paragraph 67 and that the allegations
14   provide a basis for the relief requested in the Complaint.
15         68.    Paragraph 68 of the Complaint contains a legal conclusion, to which
16   no response is required. The Policy speaks for itself. To the extent a response is
17   required, Defendant denies any remaining allegations of Paragraph 68 and that the
18   allegations provide a basis for the relief requested in the Complaint.
19         69.    In answer to Paragraph 69 of the Complaint, Defendant admits, upon
20   information and belief, that Plaintiff provides internet access or service. The March
21   19, 2020 speaks for itself.     Paragraph 69 of the Complaint contains a legal
22   conclusion, to which no response is required. To the extent a response is required,
23   Defendant denies any remaining allegations of Paragraph 69 and that the allegations
24   provide a basis for the relief requested in the Complaint.
25         70.    Paragraph 70 of the Complaint contains a legal conclusion, to which
26   no response is required. The March 19, 2020 letter speaks for itself. To the extent a
27   response is required, Defendant denies any remaining allegations of Paragraph 70
28   and that the allegations provide a basis for the relief requested in the Complaint.
                                             - 13 -
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 14 of 27



 1         71.    Paragraph 71 of the Complaint contains a legal conclusion, to which
 2   no response is required. To the extent a response is required, Defendant lacks
 3   knowledge or information sufficient to form a belief as to the truth of any
 4   remaining allegations stated in Paragraph 71 and, based upon such lack of
 5   information and belief, denies each and every allegation contained in said
 6   paragraph.
 7         72.    In answer to Paragraph 72 of the Complaint, Defendant admits, upon
 8   information and belief, that Plaintiff provides internet access or service. Defendant
 9   lacks knowledge or information sufficient to form a belief as to the truth of any
10   remaining allegations stated in Paragraph 72 and, based upon such lack of
11   information and belief, denies each and every allegation contained in said
12   paragraph.
13         73.    In answer to Paragraph 73 of the Complaint, Defendant admits, upon
14   information and belief, that Plaintiff provides internet access or service. Defendant
15   lacks knowledge or information sufficient to form a belief as to the truth of any
16   remaining allegations stated in Paragraph 73 and, based upon such lack of
17   information and belief, denies each and every allegation contained in said
18   paragraph.
19         74.    Paragraph 74 of the Complaint contains a legal conclusion, to which
20   no response is required. To the extent a response is required, Defendant denies any
21   remaining allegations of Paragraph 74 and that the allegations provide a basis for
22   the relief requested in the Complaint.
23         75.    Paragraph 75 of the Complaint contains a legal conclusion, to which
24   no response is required. To the extent a response is required, Defendant denies any
25   remaining allegations of Paragraph 75 and that the allegations provide a basis for
26   the relief requested in the Complaint.
27         76.    Paragraph 76 of the Complaint contains a legal conclusion, to which
28   no response is required. To the extent a response is required, Defendant denies any
                                             - 14 -
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 15 of 27



 1   remaining allegations of Paragraph 76 and that the allegations provide a basis for
 2   the relief requested in the Complaint.
 3         77.    Paragraph 77 of the Complaint contains a legal conclusion, to which
 4   no response is required. The March 19, 2020 letter speaks for itself. To the extent
 5   a response is required, Defendant denies any remaining allegations of Paragraph 77
 6   and that the allegations provide a basis for the relief requested in the Complaint.
 7         78.    Paragraph 78 of the Complaint contains a legal conclusion, to which
 8   no response is required. The March 19, 2020 letter speaks for itself. To the extent
 9   a response is required, Defendant denies any remaining allegations of Paragraph 78
10   and that the allegations provide a basis for the relief requested in the Complaint.
11         79.    Paragraph 79 of the Complaint contains a legal conclusion, to which
12   no response is required. To the extent a response is required, Defendant denies any
13   remaining allegations of Paragraph 79 and that the allegations provide a basis for
14   the relief requested in the Complaint.
15         80.    Paragraph 80 of the Complaint contains a legal conclusion, to which
16   no response is required. The March 19, 2020 letter speaks for itself. To the extent
17   a response is required, Defendant denies any remaining allegations of Paragraph 80
18   and that the allegations provide a basis for the relief requested in the Complaint.
19         81.    Paragraph 81 of the Complaint contains a legal conclusion, to which
20   no response is required. To the extent a response is required, Defendant denies any
21   remaining allegations of Paragraph 81 and that the allegations provide a basis for
22   the relief requested in the Complaint.
23         82.    Paragraph 82 of the Complaint contains a legal conclusion, to which
24   no response is required. The March 19, 2020 letter speaks for itself. To the extent
25   a response is required, Defendant denies any remaining allegations of Paragraph 82
26   and that the allegations provide a basis for the relief requested in the Complaint.
27         83.    In answer to Paragraph 83 of the complaint, Defendant lacks
28   knowledge or information sufficient to form a belief as to the truth of any
                                             - 15 -
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 16 of 27



 1   remaining allegations stated in Paragraph 83 and, based upon such lack of
 2   information and belief, denies each and every allegation contained in said
 3   paragraph.
 4         84.    Paragraph 84 of the Complaint contains a legal conclusion, to which
 5   no response is required. The March 19, 2020 letter speaks for itself. To the extent
 6   a response is required, Defendant denies any remaining allegations of Paragraph 84
 7   and that the allegations provide a basis for the relief requested in the Complaint.
 8         85.    Paragraph 85 of the Complaint contains a legal conclusion, to which
 9   no response is required. The March 19, 2020 letter speaks for itself. To the extent
10   a response is required, Defendant denies any remaining allegations of Paragraph 85
11   and that the allegations provide a basis for the relief requested in the Complaint.
12         86.    In answer to Paragraph 86 of the Complaint, Defendant admits, upon
13   information and belief, that Plaintiff provides internet access or service. The March
14   19, 2020 letter speaks for itself. Paragraph 86 of the Complaint contains a legal
15   conclusion, to which no response is required. To the extent a response is required,
16   Defendant denies any remaining allegations of Paragraph 86 and that the allegations
17   provide a basis for the relief requested in the Complaint.
18         87.    In answer to Paragraph 87 of the complaint, Defendant lacks
19   knowledge or information sufficient to form a belief as to the truth of any
20   remaining allegations stated in Paragraph 87 and, based upon such lack of
21   information and belief, denies each and every allegation contained in said
22   paragraph.
23         88.    Paragraph 88 of the Complaint contains a legal conclusion, to which
24   no response is required. To the extent a response is required, Defendant denies any
25   remaining allegations of Paragraph 88 and that the allegations provide a basis for
26   the relief requested in the Complaint.
27         89.    Paragraph 89 of the Complaint contains a legal conclusion, to which
28   no response is required. To the extent a response is required, Defendant denies any
                                             - 16 -
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 17 of 27



 1   remaining allegations of Paragraph 89 and that the allegations provide a basis for
 2   the relief requested in the Complaint.
 3         90.    In answer to Paragraph 90 of the Complaint, Defendant admits, upon
 4   information and belief, that Plaintiff provides internet access or service. The March
 5   19, 2020 letter speaks for itself. Paragraph 90 of the Complaint contains a legal
 6   conclusion, to which no response is required. To the extent a response is required,
 7   Defendant denies any remaining allegations of Paragraph 90 and that the allegations
 8   provide a basis for the relief requested in the Complaint.
 9         91.    In response to Paragraph 91, Defendant admits that it issued the
10   Policy. The Policy speaks for itself. Defendant denies that the Policy, attached as
11   Exhibit 6, is a true and correct copy of the Policy. To the extent that a response is
12   required, Defendant admits that Paragraph 91 of the Complaint includes certain
13   partial quotations from the Policy but denies that those partial quotations fully
14   define the coverage provided by the Policy, which is determined by all applicable
15   Policy terms and conditions.      Defendant denies any remaining allegations in
16   Paragraph 91 of the Complaint.
17         92.    In answer to Paragraph 92 of the Complaint, Defendant admits, upon
18   information and belief, that Plaintiff provides internet access or service. Paragraph
19   92 of the Complaint contains a legal conclusion, to which no response is required.
20   To the extent a response is required, Defendant denies any remaining allegations of
21   Paragraph 92 and that the allegations provide a basis for the relief requested in the
22   Complaint.
23         93.    In answer to Paragraph 93 of the complaint, Defendant lacks
24   knowledge or information sufficient to form a belief as to the truth of any
25   remaining allegations stated in Paragraph 93 and, based upon such lack of
26   information and belief, denies each and every allegation contained in said
27   paragraph.
28
                                             - 17 -
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 18 of 27



 1         94.    In answer to Paragraph 94 of the complaint, Defendant lacks
 2   knowledge or information sufficient to form a belief as to the truth of any
 3   remaining allegations stated in Paragraph 94 and, based upon such lack of
 4   information and belief, denies each and every allegation contained in said
 5   paragraph.
 6         95.    In answer to Paragraph 95 of the complaint, Defendant admits, upon
 7   information and belief, that Plaintiff provides internet access or service. Defendant
 8   lacks knowledge or information sufficient to form a belief as to the truth of any
 9   remaining allegations stated in Paragraph 95 and, based upon such lack of
10   information and belief, denies each and every allegation contained in said
11   paragraph.
12         96.    In answer to Paragraph 96 of the Complaint, Defendant admits, upon
13   information and belief, that Plaintiff provides internet access or service. Defendant
14   lacks knowledge or information sufficient to form a belief as to the truth of any
15   remaining allegations stated in Paragraph 96 and, based upon such lack of
16   information and belief, denies each and every allegation contained in said
17   paragraph.
18         97.    In answer to Paragraph 97 of the Complaint, Defendant admits, upon
19   information and belief, that Plaintiff provides internet access or service. Defendant
20   lacks knowledge or information sufficient to form a belief as to the truth of any
21   remaining allegations stated in Paragraph 97 and, based upon such lack of
22   information and belief, denies each and every allegation contained in said
23   paragraph.
24         98.    Paragraph 98 of the Complaint contains a legal conclusion, to which
25   no response is required. To the extent a response is required, Defendant denies any
26   remaining allegations of Paragraph 98 and that the allegations provide a basis for
27   the relief requested in the Complaint.
28
                                             - 18 -
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 19 of 27



 1         99.    Paragraph 99 of the Complaint contains a legal conclusion, to which
 2   no response is required. To the extent a response is required, Defendant denies any
 3   remaining allegations of Paragraph 99 and that the allegations provide a basis for
 4   the relief requested in the Complaint.
 5         100. In answer to Paragraph 100 of the complaint, Defendant lacks
 6   knowledge or information sufficient to form a belief as to the truth of any
 7   remaining allegations stated in Paragraph 100 and, based upon such lack of
 8   information and belief, denies each and every allegation contained in said
 9   paragraph.
10         101. Paragraph 101 of the Complaint contains a legal conclusion, to which
11   no response is required. To the extent a response is required, Defendant denies any
12   remaining allegations of Paragraph 101 and that the allegations provide a basis for
13   the relief requested in the Complaint.
14         102. In answer to Paragraph 102 of the complaint, Defendant lacks
15   knowledge or information sufficient to form a belief as to the truth of any
16   remaining allegations stated in Paragraph 102 and, based upon such lack of
17   information and belief, denies each and every allegation contained in said
18   paragraph.
19         103. Paragraph 103 of the Complaint contains a legal conclusion, to which
20   no response is required. To the extent a response is required, Defendant denies any
21   remaining allegations of Paragraph 103 and that the allegations provide a basis for
22   the relief requested in the Complaint.
23         104. In response to Paragraph 104, Defendant admits that it issued the
24   Policy. The Policy speaks for itself. Defendant denies that the Policy, attached as
25   Exhibit 6, is a true and correct copy of the Policy. To the extent that a response is
26   required, Defendant admits that Paragraph 104 of the Complaint includes certain
27   partial quotations from the Policy but denies that those partial quotations fully
28   define the coverage provided by the Policy, which is determined by all applicable
                                             - 19 -
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 20 of 27



 1   Policy terms and conditions.      Defendant denies any remaining allegations in
 2   Paragraph 104 of the Complaint.
 3         105. In response to Paragraph 105, Defendant admits that it issued the
 4   Policy. The Policy speaks for itself. Defendant denies that the Policy, attached as
 5   Exhibit 6, is a true and correct copy of the Policy. To the extent that a response is
 6   required, Defendant admits that Paragraph 105 of the Complaint includes certain
 7   partial quotations from the Policy but denies that those partial quotations fully
 8   define the coverage provided by the Policy, which is determined by all applicable
 9   Policy terms and conditions.      Defendant denies any remaining allegations in
10   Paragraph 105 of the Complaint.
11         106. Paragraph 106 of the Complaint contains a legal conclusion, to which
12   no response is required. To the extent a response is required, Defendant denies any
13   remaining allegations of Paragraph 106 and that the allegations provide a basis for
14   the relief requested in the Complaint.
15         107. In answer to Paragraph 107 of the Complaint, Defendant admits, upon
16   information and belief, that Plaintiff provides internet access or service. The March
17   19, 2020 letter speaks for itself. Paragraph 107 of the Complaint contains a legal
18   conclusion, to which no response is required. To the extent a response is required,
19   Defendant denies any remaining allegations of Paragraph 107 and that the
20   allegations provide a basis for the relief requested in the Complaint.
21         108. Paragraph 108 of the Complaint contains a legal conclusion, to which
22   no response is required. To the extent a response is required, Defendant denies any
23   remaining allegations of Paragraph 108 and that the allegations provide a basis for
24   the relief requested in the Complaint.
25         109. Paragraph 109 of the Complaint contains a legal conclusion, to which
26   no response is required. The March 19, 2020 letter speaks for itself. To the extent a
27   response is required, Defendant denies any remaining allegations of Paragraph 109
28   and that the allegations provide a basis for the relief requested in the Complaint.
                                             - 20 -
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 21 of 27



 1         110. Paragraph 110 of the Complaint contains a legal conclusion, to which
 2   no response is required. To the extent a response is required, Defendant denies any
 3   remaining allegations of Paragraph 110 and that the allegations provide a basis for
 4   the relief requested in the Complaint.
 5         111. Paragraph 111 of the Complaint contains a legal conclusion, to which
 6   no response is required. To the extent a response is required, Defendant denies any
 7   remaining allegations of Paragraph 111 and that the allegations provide a basis for
 8   the relief requested in the Complaint.
 9         112. Paragraph 112 of the Complaint contains a legal conclusion, to which
10   no response is required. To the extent a response is required, Defendant denies any
11   remaining allegations of Paragraph 112 and that the allegations provide a basis for
12   the relief requested in the Complaint.
13         113. In answer to Paragraph 113 of the Complaint, Defendant admits, upon
14   information and belief, that Plaintiff provides internet access or service. The March
15   19, 2020 letter speaks for itself. Paragraph 113 of the Complaint contains a legal
16   conclusion, to which no response is required. To the extent a response is required,
17   Defendant denies any remaining allegations of Paragraph 113 and that the
18   allegations provide a basis for the relief requested in the Complaint.
19         114. In answer to Paragraph 114 of the Complaint, Defendant admits, upon
20   information and belief, that Plaintiff provides internet access or service. The March
21   19, 2020 letter speaks for itself. Paragraph 114 of the Complaint contains a legal
22   conclusion, to which no response is required. To the extent a response is required,
23   Defendant denies any remaining allegations of Paragraph 114 and that the
24   allegations provide a basis for the relief requested in the Complaint.
25         115. Paragraph 115 of the Complaint contains a legal conclusion, to which
26   no response is required. To the extent a response is required, Defendant denies any
27   remaining allegations of Paragraph 115 and that the allegations provide a basis for
28   the relief requested in the Complaint.
                                             - 21 -
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 22 of 27



 1         116. Paragraph 116 of the Complaint contains a legal conclusion, to which
 2   no response is required. To the extent a response is required, Defendant denies any
 3   remaining allegations of Paragraph 116 and that the allegations provide a basis for
 4   the relief requested in the Complaint.
 5         117. Paragraph 117 of the Complaint contains a legal conclusion, to which
 6   no response is required. To the extent a response is required, Defendant denies any
 7   remaining allegations of Paragraph 117 and that the allegations provide a basis for
 8   the relief requested in the Complaint.
 9         118. Paragraph 118 of the Complaint contains a legal conclusion, to which
10   no response is required. To the extent a response is required, Defendant denies any
11   remaining allegations of Paragraph 118 and that the allegations provide a basis for
12   the relief requested in the Complaint.
13         119. In answer to Paragraph 119 of the Complaint, Defendant admits, upon
14   information and belief, that Plaintiff provides internet access or service. Paragraph
15   119 of the Complaint contains a legal conclusion, to which no response is required.
16   To the extent a response is required, Defendant denies any remaining allegations of
17   Paragraph 119 and that the allegations provide a basis for the relief requested in the
18   Complaint.
19         120. Paragraph 120 of the Complaint contains a legal conclusion, to which
20   no response is required. To the extent a response is required, Defendant denies any
21   remaining allegations of Paragraph 120 and that the allegations provide a basis for
22   the relief requested in the Complaint.
23         121. Paragraph 121 of the Complaint contains a legal conclusion, to which
24   no response is required. To the extent a response is required, Defendant denies any
25   remaining allegations of Paragraph 121 and that the allegations provide a basis for
26   the relief requested in the Complaint.
27         122. Paragraph 122 of the Complaint contains a legal conclusion, to which
28   no response is required. To the extent a response is required, Defendant denies any
                                             - 22 -
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 23 of 27



 1   remaining allegations of Paragraph 122 and that the allegations provide a basis for
 2   the relief requested in the Complaint.
 3         123. In answer to Paragraph 123 of the Complaint, Defendant admits, upon
 4   information and belief, that Plaintiff provides internet access or service. The March
 5   19, 2020 letter speaks for itself. Paragraph 123 of the Complaint contains a legal
 6   conclusion, to which no response is required. To the extent a response is required,
 7   Defendant denies any remaining allegations of Paragraph 123 and that the
 8   allegations provide a basis for the relief requested in the Complaint.
 9         124. In answer to Paragraph 124 of the complaint, Defendant lacks
10   knowledge or information sufficient to form a belief as to the truth of any
11   remaining allegations stated in Paragraph 124 and, based upon such lack of
12   information and belief, denies each and every allegation contained in said
13   paragraph.
14         125. Defendant re-alleges and incorporates by reference its responses to
15   Paragraphs 1 through 124 of the Complaint.
16         126. In answer to Paragraph 126, Defendant admits that it issued the Policy.
17   The Policy speaks for itself. Defendant denies that the Policy attached as Exhibit 6
18   is a true and correct copy of the Policy. To the extent that a response is required,
19   Defendant denies any remaining allegations in Paragraph 126 of the Complaint and
20   that the allegations provide a basis for the relief requested in the Complaint.
21         127. Paragraph 127 of the Complaint contains a legal conclusion, to which
22   no response is required. To the extent a response is required, Defendant denies any
23   remaining allegations of Paragraph 127 and that the allegations provide a basis for
24   the relief requested in the Complaint.
25         128. Paragraph 128 of the Complaint contains a legal conclusion, to which
26   no response is required. To the extent a response is required, Defendant denies any
27   remaining allegations of Paragraph 128 and that the allegations provide a basis for
28   the relief requested in the Complaint.
                                              - 23 -
                                             Answer
                                   Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 24 of 27



 1         129. Paragraph 129 of the Complaint contains a legal conclusion, to which
 2   no response is required. To the extent a response is required, Defendant denies any
 3   remaining allegations of Paragraph 129 and that the allegations provide a basis for
 4   the relief requested in the Complaint.
 5         130. Paragraph 130 of the Complaint contains a legal conclusion, to which
 6   no response is required. To the extent a response is required, Defendant denies any
 7   remaining allegations of Paragraph 130 and that the allegations provide a basis for
 8   the relief requested in the Complaint.
 9         131. Paragraph 131 of the Complaint contains a legal conclusion, to which
10   no response is required. To the extent a response is required, Defendant denies any
11   remaining allegations of Paragraph 131 and that the allegations provide a basis for
12   the relief requested in the Complaint.
13         132. Paragraph 132 of the Complaint contains a legal conclusion, to which
14   no response is required. To the extent a response is required, Defendant denies any
15   remaining allegations of Paragraph 132 and that the allegations provide a basis for
16   the relief requested in the Complaint.
17         133. Paragraph 133 of the Complaint contains a legal conclusion, to which
18   no response is required. To the extent a response is required, Defendant denies any
19   remaining allegations of Paragraph 133 and that the allegations provide a basis for
20   the relief requested in the Complaint.
21         134. Paragraph 134 of the Complaint contains a legal conclusion, to which
22   no response is required. To the extent a response is required, Defendant denies any
23   remaining allegations of Paragraph 134 and that the allegations provide a basis for
24   the relief requested in the Complaint.
25         135. Paragraph 135 of the Complaint contains a legal conclusion, to which
26   no response is required. To the extent a response is required, Defendant denies any
27   remaining allegations of Paragraph 135 and that the allegations provide a basis for
28   the relief requested in the Complaint.
                                             - 24 -
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 25 of 27



 1         For further and separate affirmative defenses to the Complaint, and each
 2   count therein, Defendant alleges as follows:
 3                          FIRST AFFIRMATIVE DEFENSE
 4         136. Plaintiff has failed to allege facts sufficient to state any cause of action
 5   against Defendant.
 6                         SECOND AFFIRMATIVE DEFENSE
 7         137. Plaintiff’s claims and rights against Defendants, if any, are barred by
 8   the terms, conditions, limitations, and/or exclusions in the Policy.
 9                          THIRD AFFIRMATIVE DEFENSE
10         138.   Plaintiff’s claims and rights against Defendant, if any, do not fall
11   within the coverage afforded by the Policies.
12                         FOURTH AFFIRMATIVE DEFENSE
13         139. Plaintiff’s claims and rights against Defendant, if any, are barred by
14   the Policy’s “Exclusion – Personal and Advertising Injury – Limitation”
15   endorsement which provides:
16              COMMERCIAL GENERAL LIABILITY COVERAGE PART.

17                1. Section V - DEFINITIONS of the COMMERCIAL
18                GENERAL LIABILITY COVERAGE FORM or coverage
                  extension is amended to delete the definition of “personal and
19                advertising injury” and replace it with the following:
20
                  “Personal and advertising injury” means injury, including
21                consequential “bodily injury” arising out of one or more of the
22                following offenses:

23                a. False arrest, detention or imprisonment
24                b. Malicious prosecution; or
                  c. The wrongful eviction from, wrongful entry into, or invasion
25                of the right of private occupancy of a room, dwelling or
26                premises that the person occupies, committed by or on behalf of
                  its owner, landlord or lessor.
27
28
                                             - 25 -
                                            Answer
                                  Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 26 of 27



 1                           FIFTH AFFIRMATIVE DEFENSE
 2         140. Plaintiff’s claims and rights against Defendant, if any, are barred
 3   because the underlying matters would not fall within the definition of “personal and
 4   advertising injury” coverage, deleted by endorsement, which meant “injury,
 5   including consequential ‘bodily injury,’ arising out of one or more of the following
 6   offenses: . . . g. Infringing upon another’s copyright, trade dress or slogan in your
 7   ‘advertisement.’”
 8                           SIXTH AFFIRMATIVE DEFENSE
 9         141. Plaintiff’s claim and rights against Defendant, if any, are barred
10   because any “personal and advertising injury” coverage, deleted by endorsement,
11   would fall within the “Infringement Of Copyright, Patent, Trademark Or Trade
12   Secret” exclusion, which precludes coverage for:
13                “Personal and advertising injury” arising out of the infringement
                  of copyright, patent, trademark, trade secret or other intellectual
14
                  property rights.
15
                  Under this exclusion, such other intellectual property rights do
16
                  not include the use of another's advertising idea in your
17                “advertisement.” However, this exclusion does not apply to
                  infringement, in your “advertisement,” of copyright, trade dress
18
                  or slogan.
19
                           SEVENTH AFFIRMATIVE DEFENSE
20
           142. Plaintiff’s claim and rights against Defendant, if any, are barred
21
     because any “personal and advertising injury” coverage, deleted by endorsement,
22
     falls within the Insureds In Media And Internet Type Businesses, which precludes
23
     coverage for “’[p]ersonal and advertising injury’ committed by an insured whose
24
     business is: . . . (3) An Internet search, access, content or service provider.”
25
                            EIGHTH AFFIRMATIVE DEFENSE
26
           143. Plaintiff’s claims and rights against Defendants, if any, are barred on
27
     the ground that the Policy provides coverage for the defense of “suits,” as defined
28
                                              - 26 -
                                             Answer
                                   Case No. 3:20-cv-05840-CRB
      Case 3:20-cv-05840-CRB Document 13 Filed 09/11/20 Page 27 of 27



 1   by the Policy, and there is no coverage for the insured’s prosecution of its
 2   affirmative lawsuit, or a mediation in such lawsuit to which Defendant did not
 3   consent.
 4                              NINTH AFFIRMATIVE DEFENSE
 5           144. Plaintiff’s claims and rights against Defendant, if any, are barred to the
 6   extent Plaintiff breached the Conditions of the Policy.
 7                              TENTH AFFIRMATIVE DEFENSE
 8           145. Plaintiff’s claims may be barred or limited to the extent that Plaintiff
 9   failed to minimize, mitigate, or avoid any alleged or actual damage.
10                         ELEVENTH AFFIRMATIVE DEFENSE
11           146.   Defendant reserves the right to supplement the foregoing defenses and
12   to raise additional defenses as may appear as this case progresses to the full extent
13   allowed by law.
14           WHEREFORE, Defendant prays for relief as follows:
15           1.     That Plaintiff takes nothing by their Complaint against Defendant;
16           2.     For a declaration that Defendant owes no defense or indemnity
17   obligation to Plaintiff;
18           3.     For costs of suit;
19           4.     For attorneys’ fees; and
20           5.     For such other and further relief as the Court may deem equitable and
21   just.
22
     Dated: September 11, 2020                      CNA COVERAGE LITIGATION
23                                                  GROUP
24
25                                               By: /s/ Robert C. Christensen
                                                   ROBERT C. CHRISTENSEN
26                                                 Attorneys for Defendant NATIONAL
                                                   FIRE INSURANCE COMPANY OF
27                                                 HARTFORD

28
                                                - 27 -
                                               Answer
                                     Case No. 3:20-cv-05840-CRB
